Hornblower, C. J.
I concur, in setting aside the verdict and granting a new trial, not intending however, by such concurrence, to commit myself upon all the points, upon which my brethren have expressed opinions: especially so far as those opinions, affect the merits of the cause, and the ultimate rights of the parties. I am satisfied, several errors were committed at the Circuit: amongst others, the minutes of the court were improperly admitted, for the purpose of letting in evidence of what: sheriff Glover, deceased, had sworn to on a former trial between* the same parties for the same trespass, in order to legalize such evidence, the record of the former cause, ought to have been, pro.*383disced, since, by that only, could the court judicially know, the parties, the subject ¡natter and the issue in that cause. 1 am further of opinion, that the Sheriff’s docket, the evidence of Mrs. Brewer, and what was sworn to by John B. Harrison, Esq., ought to have been expressly overruled, before the cause was submitted to the jury. Becoming satisfied, while counsel were summing up, that the evidence had been improperly admitted, it was my intention, that the jury should understand me as overruling it, in my charge. But I can easily see, that the hypothetical manner, in which I expressed myself, may have misled the jury: and as it is not deal', that justice lias been done, between the parties, Í think a new trial ought to he granted.
One ground, however, was much pressed upon the argument, by the defendants’ counsel, which in my opinion is not tenable. It came out in the progress of the trial, that one of the defendants had died since the last preceding Circuit, and prior to the terra of this couit which had last been holden; so that the plaintiffs might have suggested the death of tiiat defendant on the record, and brought down the cause for trial against the survivors, Upon this discovery being made, the counsel for the defendants, moved to arrest the trial, and discharge the jury. This, I refused to do; but permitted the plaintiffs, if they chose to do so, to proceed at their peril; subject to the opinion of this court, upon any proper motion to be made by either party, at bar, upon the return of the postea. Hence it has been insisted in the argument, that it was a rnis-tria! — that the jurors and witnesses were sworn in a cause that did not exist: and tiie case of Rex v. Cohen, 1 Stark. R. 511, was relied on as supporting the objection. It is true in that case, Lord Loughborough held that the witness could not be convicted of perjury; because the suit in which he had been sworn as a witness, liad abated before tlie trial; and therefore it was not a trial in due course of law. Whether his Lordship was right or wrong in that decision, it is a sufficient answer, to say, that it was in an action of assumpsit; and the deceased party was not a defendant, but one of the plaintiffs on record. In actions, ex contractu, at the common law, the death of a party at any time before judgment, abated the suit; but not so in trespass. The marginal note, in 1 Petersd. Abr. 4, that in trespass, prior to 8 & 9 W. 3 c. 11, the death of one of several *384defendants, before' verdict, abated the suit, is manifestly wrong? the very cases there cited, prove the reverse.
In a case cited in 1 Vin Abr. 54, in tresspass against/owr; one died between the Nisi Prius-, and day in Banlb: Markham», justice, said, the plaintiff might have judgment against all: for none could have error, (on that account) hut the executors of the deceased, for the writ abates only as against him, and not against the others. In this case, it is true, the death occurred after the verdict; but in Preston v. Mortlock, Sty. 299, cited in Vin. Abr. ut supra, one of four defendants in trespass, died before the trial; the jury found a verdict and assessed' damages against alii mpon a motion for judgment, Roll, C. J. said, that upon relinquishing damages as to the deceased defendant, the plaintiff could have judgment against the rest. So too, hr another case, cited in 1 Vin. Abr. 54, in trespass against three, one died; distringas jurat as against all, and verdict for plaintiff: motion in arrest of judgment, and that the writ should abate: sed non allocatur, for though ill, against the dead person, it was good against the others.
In 1 Vin. Abr. tit Abatement, 53, et seq. will Be found" a number of cases, establishing the position, that in trespass, the suit was not abated at the common law, by the death of one of several defendants; among others, there is a reference to the Sheriff of Nottingham’s case, Noy, 77; Harris v. Phillips et al. Hardr. 161; and Spencer et al v. Rutland, Yelv. 208.
In Newnham v. Law, 5 T. R. 577, one of two defendants died before interlocutory judgment; hut the suit went on to final judgment and execution against both. Upon a motion to set aside the proceedings, Lord Kenyon said, “ this objection should not hhve been taken by the defendant at all. Plaintiff might have made the suggestion as a matter of course:” and he was permitted to make it then, and without costs. Upon the precedents I have mentioned, and upon the authority of what was said By this court, in Freeborn v. Denman, 3 Halst. R. 116, and in Allen et al. adsm. Craig, 1 Green’s R. 294, 1 a fa clearly of opinion, if there were no other objection to tire verdict, the plaintiff would be at liberty as a matter of course, to make the sugsestioife now, of the death of one of the defendants, and take judgment *385against the rest. But for the reasons already assigned, the rule to show cause must be made absolute.
White, J., had been counsel in the cause, and gave no opinion,

Rule absolute.